Citation Nr: 1400842	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-09 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for liver damage.

2.  Entitlement to service connection for kidney damage.

3.  Entitlement to service connection for rhabdomyolysis.  

4.  Entitlement to service connection for the cause of the Veteran's death, to include consideration under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  He died in February 2011.  The appellant has been accepted as a substitute claimant for the Veteran for issues 1-3, under 38 U.S.C.A. § 5121A(a)(1) (West 2002 & Supp. 2012).  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO) and from an August 2011 rating decision by the Philadelphia, Pennsylvania VA RO and Insurance Center.  The appellant has requested a Board videoconference hearing at the Roanoke, Virginia RO. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In July 2013, the appellant requested a Board videoconference hearing for the issues on appeal, which are listed on the cover page.  She has a Virginia address and she indicated in July 2013 that she wants to present her videoconference hearing testimony from the Roanoke, Virginia RO.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Board videoconference hearing at the Roanoke, Virginia RO.  After the hearing is conducted, or in the event the appellant cancels the hearing or fails to report for the hearing, the case should be returned to the Board for appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


